Citation Nr: 1012897	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial compensable evaluation for 
calcified plaques associated with asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1947 to October 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).


FINDINGS OF FACT

The Veteran's calcified plaques associated with asbestos 
exposure are characterized by forced vital capacity (FVC) of 
approximately 81 percent of predicted, and diffusion 
capacity of the lung for carbon monoxide by the single 
breath method (DLCO (SB)) of approximately 98 percent of 
predicted.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for calcified plaques associated with asbestos exposure have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6825-
6833 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. 
Reg. 23,353 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the 
appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

In May 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision, March 2007 SOC, October 2008 SSOC, and May 2009 
SSOC explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the Veteran.

Accordingly, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against an adverse decision based upon 
a single, incomplete, or inaccurate report, and to enable VA 
to make a more precise evaluation of the disability level 
and any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Codes (DCs) 6825 through 6833 are rated under the 
General Rating Formula for Interstitial Lung Disease.  The 
interstitial lung diseases include Diagnostic Code 6825 
(diffuse interstitial fibrosis, i.e., interstitial 
pneumonitis, fibrosing alveolitis), DC 6826 (desquamative 
interstitial pneumonitis), DC 6827 (pulmonary alveolar 
proteinosis), DC 6828 (eosinophilic granuloma of lung), 
DC 6829 (drug-induced pulmonary pneumonitis and fibrosis), 
DC 6830 (radiation-induced pulmonary pneumonitis and 
fibrosis), DC 6831 (hypersensitivity pneumonitis, i.e., 
extrinsic allergic alveolitis), DC 6832  (pneumoconiosis, 
i.e., silicosis, anthracosis, etc.), and DC 6833 
(asbestosis). 

The General Rating Formula for Interstitial Lung Disease 
(DCs 6825 through 6833) provides that FVC of 75- to 80-
percent predicted value, or; DLCO (SB) of 66- to 80-percent 
predicted, is rated 10 percent disabling.  FVC of 65- to 74-
percent predicted, or; DLCO (SB) of 56- to 65-percent 
predicted, is rated 30 percent disabling.  FVC of 50- to 64-
percent predicted, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, is rated 60 percent disabling.  FVC less than 50 
percent of predicted value, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97 
(2009).

A February 2006 chest CT scan from private treatment showed 
a stable calcified and noncalcified pleural plaque formation 
relating to old asbestos exposure or infection, and a stable 
noncalcified anterior right upper lung pulmonary nodule.  
May 2006 VA treatment records indicate that a spot of 
asbestosis was detected on an October 2005 chest X-ray.  

The Veteran underwent a VA examination in June 2006 at which 
he reported having a frequent cough and mild shortness of 
breath with exertion for the prior six months.  He had never 
smoked, and had never received treatment for his lungs.  
There was no history of hospitalization or surgery, trauma 
to the respiratory system, history of respiratory system 
neoplasm, pneumothorax, empyema, asthma, hemoptysis, 
wheezing, anorexia, chest pain, swelling, respiratory 
failure, fever, or incapacitation.  The Veteran had a non-
productive cough one or several times a day, and a history 
of dyspnea with exertion.  He had not done much walking 
since his knee replacements in April 2005 and October 2005, 
but rode a bicycle a couple of miles a day.

On examination the respiratory rate was 16, there was no 
venous congestion or edema, and there were no abnormal 
respiratory findings.  The examiner noted that there was 
normal diaphragm excursion and chest expansion.  There was 
no chest wall scarring, deformity of the chest wall, 
conditions associated with a pulmonary restrictive disease, 
or signs of significant weight loss or malnutrition.  Asthma 
was not present, and the Veteran had trace ankle edema.  
Pre-bronchodilator pulmonary function testing showed no 
evidence of obstruction on spirometry and no evidence of 
restriction of lung volume.  FVC was 81 percent of 
predicted, forced expiratory volume in one second (FEV1) was 
87 percent of predicted,  FEV1/FVC was 81 percent, total 
lung capacity (TLC) was 95 percent of predicted, and DLCO 
was 98 percent of predicted.  The examiner felt that the 
low-normal FVC was due to poor effort due to gagging with 
full expiration.  

The Veteran was diagnosed with calcified pleural plaques 
related to asbestos exposure in service with no evidence for 
asbestosis (interstitial lung disease).  There was a stable 
pulmonary nodule, probably benign, requiring ongoing 
monitoring.  Pulmonary function testing results were 
described as normal.  The Veteran was also diagnosed with 
pleural plaques without functional implications due to 
asbestos exposure during active service.  These disorders 
had no effect on shopping, recreation, traveling, feeding, 
bathing, dressing, toileting, or grooming, a mild effect on 
chores, and a moderate effect on sports.

An October 2006 chest CT scan from private treatment showed 
a stable appearing right upper lobe parenchymal nodule.  An 
April 2007 chest CT scan showed bilateral calcified and 
noncalcified pleural plaques, most likely secondary to old 
asbestos exposure, and small noncalcified pulmonary nodules, 
bilaterally, stable.

May 2008 VA treatment records indicate that a CT scan of the 
chest showed  pulmonary nodules.  The largest was within the 
interval right upper lobe and measured 8 mm.  There was also 
evidence of prior asbestos exposure with multiple bilateral 
calcified pleural plaques.  Linear reticulation extended to 
the pleural surface at the left lung base that could be 
representative of early asbestosis.   

At June 2008 VA treatment the Veteran reported being short 
of breath intermittently, accompanied by a nonproductive 
cough and an occasional wheeze.  Walking half a block caused 
shortness of breath and a dry cough.  He said that the 
shortness of breath had worsened over the prior year, that 
he had been less active since his 2005 knee replacements, 
and that he had gained 10 pounds in the last one to two 
years.  Pulmonary function testing showed an FEV1 that was 
77 percent of predicted, an FVC 78 percent of predicted, and 
an FEV1/FVC of 79 percent of predicted.  Oxygen saturation 
was 97 percent on room air at rest. The treating physician 
noted that the Veteran's pulmonary function tests were 
suggestive of mild restrictive defect but that further 
testing were needed for confirmation.

December 2008 pre-bronchodilator pulmonary function testing 
showed an FEV1 that was 101 percent of predicted, FVC 94 
percent of predicted, a ratio of 77, total lung capacity of 
83 percent, and DLCO of 102 percent.  Post-bronchodilator 
testing showed an FEV1 that was 99 percent of expected, FVC 
85 percent of expected, and a ratio of 83.

Reviewing the evidence of record, the Board finds that the 
Veteran's medical findings do not warrant a compensable 
evaluation for his calcified plaques associated with 
asbestos exposure.  Post-bronchodilator studies are required 
when pulmonary function tests are done for disability 
evaluations except when the results of the pre-
bronchodilator pulmonary function tests are normal or when 
the examiner determines that post-bronchodilator studies 
should not be done and states why.  38 C.F.R. § 4.97.  At 
the June 2006 VA examination, the Veteran's FVC was 81 
percent of predicted and the DLCO was 98 percent of 
expected.  The examination report indicated that the results 
were pre-bronchodilator.  However, the examination results 
are consistent with a noncompensable evaluation and are 
therefore considered to be normal.  Therefore, the pre-
bronchodilator results are valid under 38 C.F.R. § 4.97. 

The June 2008 FVC result of 78 percent is consistent with a 
10 percent evaluation.  However, the treatment records do 
not indicate whether the testing was pre or post-
bronchodilator.  Therefore, the June FVC results are given 
less probative value.  See id.  The pre and post-
bronchodilator pulmonary function test results from December 
2008 were consistent with a noncompensable evaluation.  The 
FVC values were 94 and 85 percent of predicted, and the one 
DLCO result was 102 percent of predicted.  Therefore, the 
Veteran does not qualify for a compensable evaluation.  See 
id.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for his service-connected calcified plaques 
associated with asbestos exposure, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time during the claims period has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable evaluation for 
calcified plaques associated with asbestos exposure is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


